DETAILED ACTION
The Examiner acknowledges the amendments received 25 January 2022. Claims 1-295 are cancelled; claims 296-315 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
In view of the amendments received 25 January 2022, the Examiner withdraws the objection to claims 296-315.

Claim Rejections - 35 USC § 112
In view of the amendments received 25 January 2022, the Examiner withdraws the rejection of claims 300 and 310-311 under 35 USC 112(b) or 35 USC 112, second paragraph.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. Applicant argues (page 7, “Remarks”) “Ben-Haim fails to disclose at least the step of placing the constriction device on the outside of the patient's biliary duct. At best, Ben-Haim discloses an endoscope which is inserted into the biliary duct.”
The Examiner respectfully disagrees with this assessment of Ben Haim. In previously cited portions of Ben Haim, quoted by the Applicant in the arguments, a non-obstructing device is implanted externally to the biliary duct. The Examiner notes that each of these structures are extremely close to one another in the patient’s body, and the claim does not specify where the devices are to be implanted, merely that they are “on the outside of the patient’s biliary duct, in operative engagement with the biliary duct”. Since Ben Haim’s system is meant to stimulate the biliary duct, the Examiner considers this to be in “operative engagement” with the biliary duct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 296, 298-301, 304-306, 308-313 and 315 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ben-Haim et al (U.S. 6,571,127). Ben-Haim discloses (col. 17, lines 17-40) creating an opening in the abdomen of the patient; dissecting an area of at least a portion of the tissue wall of the biliary duct (col. 22, lines .
Regarding claim 298, the Ben-Haim discloses (col. 22, lines 17-32) the constriction device and stimulation device are comprised in a flow influence device.
Regarding claim 299, Ben-Haim discloses (col. 22, lines 17-32) the additional step of placing an operation device within the body.
Regarding claim 300, Ben-Haim discloses (col. 18, lines 17-43) placing an implantable internal energy source within the patient’s body.
Regarding claim 301, Ben-Haim discloses (col. 24, line 63-col. 25, line 5) at least providing a wireless remote control.
Regarding claim 304, Ben-Haim discloses (col. 22, lines 17-32) the step of implanting the at least one operation device further comprises the steps of implanting the operation device at a distance from the stimulation device and/or constriction device.
Regarding claim 305, Ben-Haim discloses (col. 22, lines 17-32) at least a mechanical device.
Regarding claim 306, Ben-Haim discloses (col. 24, line 63-col. 25, line 5) the apparatus is included in a system and the method comprising implanting an internal communicator adapted to feed data related to the apparatus or the patient to an external data communicator, and allowing postoperatively the external data communicator to feed data to the internal data communicator.
Regarding claim 308, Ben-Haim discloses (col. 24, line 63-col. 25, line 5) implanting an internal energy receiver, adapted to be energized non-invasively and wirelessly by an energy transmission device from outside the patient's body.
Regarding claim 309, Ben-Haim discloses (col. 24, line 63-col. 25, line 5) at least one implantable energy consuming component of the apparatus.
Regarding claim 310, Ben-Haim discloses (col. 17, lines 17-40) implanting a sensor and/or a measuring device, allowing to sense or measure at least one of: at least one physical parameter of the patient, and at least one functional parameter related to the apparatus.
Regarding claim 311, Ben-Haim discloses (col. 17, lines 17-40) implanting a feedback device allowing to send feedback information from inside the patient's body to the outside of the patient's body, wherein the feedback information being related to at least one of, at least one physical parameter of the patient and at least one functional parameter related to the apparatus.
Regarding claim 312, Ben-Haim discloses (col. 17, lines 17-40) implanting an implantable internal control unit, usable for automatically control the constriction device and/or stimulation device based on at least one of: -input from at least one sensor adapted to detect at least one of: a physical parameter of the patient and a functional parameter of the apparatus, according to preprogrammed data.
Regarding claim 313, Ben-Haim discloses (col. 22, lines 17-32) the stimulation device is configured to stimulate the biliary duct with electrical pulses.
Regarding claim 315, Ben-Haim discloses (col. 22, lines 17-32) the constriction device is configured to constrict the wall portion of the biliary duct, so that the movement of bile and/or gallstones in the biliary duct is stopped.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 314 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Haim et al (U.S. 6,571,127). Ben-Haim discloses the claimed invention but does not disclose expressly the thermal stimulation of the biliary duct. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electrical stimulation as taught by Ben-Haim, with the thermal stimulation, because the applicant has not disclosed the thermal stimulation provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with electrical stimulation as taught by Ben-Haim, because Ben-Haim’s system treats bile and gallstones, as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify Ben-Haim’s system to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 297, 302-303 and 307 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792